 1In the Matter of GEORGE GORTON MACHINE COMPANY'andINTERNA-TIONAL ASSOCIATION OF MACHINISTS; LODGE 437, A. F. oi, L.Case No. 13-R-2383.Decided May 17, 1944Mr. Gilbert F. ,Brach,of Racine, Wis.; for the Company.Mr. P. L. SienzillerandMr. Ambrose Balcsic;of Chicago, Ill., forthe Union.Mr. William Strong,of counsel to the'Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by International Association of Machinists,Lodge 437,, A. F. of L., herein called the Union, alleging that a'question affecting commerce had arisen concerning the representationof employees of George Gorton Machine Company, Racine, Wisconsin,herein called the Company, the National Labor Relations Board pro-,vided for an appropriate hearing upon due notice before Gustaf B.Erickson, Trial Examiner.Said hearing was held at Racine, Wis-consin, on April 24,_ 1944.The Company and the.Union appearedand participated.All parties were afforded full opportunity-to beheard,, to examine-and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are, hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT_I.THE BUSINESS OF THE-COMPANY'The Company, a Wisconsin corporation, is -engaged at Racine,'Wisconsin, in the manufacture of specialties, tools,, dies and millingmachines.During 1943, the Company used materials-,valued in ex-_cess of $1,000,000, about ' 90 percent of which originated at-sourcesoutside the State of Wisconsin, and manufactured finished .products56 N. L. R.B., No. 115.594- GEORGE GORTON MACHINE COMPANY.595valued in excess of $2,000,000, about 80 percent of which was sent topoints outside that State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.If.THE ORGANIZATION INVOLVEDInternational Association 'of Machinists, Lodge 437, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.aIII.THE QUESTION CONCERNING REPRESENTATIONThe Companyhas refused to grant recognition of the Union as theexclusive bargaining representative of certain of the Company's em-,ployees.-'-A statementof a Boardagent, introducedinto evidence at the hear-ing, indicatesthat the Unionrepresents a substantial number of em-ployees in the unit hereinafterfoundappropriate.'We find thata questionaffectingcommerce has arisenconcerningthe representationof employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit composed of all production and main-tenance employees of the Company, including demonstrators andwatchmen, but excluding engineering department employees, produc-tion,, general and shop office and clerical employees, timekeepers,guards, general foremen and foremen.The Company agrees, exceptthat'it would exclude the demonstrators.Demonstrators spend about 80 percent of their time checking anddemonstrating, at, the plants of purchasers, the machines previouslysold-by the Company, repairing broken machines, suggesting, changesand improvements in their operation and use by the purclasers, andperforming other related work. Some of the demonstrators are, andothers when fully qualified'will be, paid on a salary basis.We are ofthe opinion that the demonstrators are neither production nor main-tenance employees, and we shall exclude them from, the unit.piny, including watchmen but excluding engineering departmentemployees, production, general and shop office and clerical employees,timekeepers, guards, demonstrators; general foremen; foremen,and'The Field Examiner reported that the Union submitted 206 authorization cards andthat there ale about 270 employees in the appropriate unit.1 596 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDany, other, supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes,in the status of em-ployees, or- effectively recommend such 'action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE 'DETERMINATION OF REPRESENTATIVES ' , 'We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among,the em-ployees in the appropriate unit who°were employed during the pay-roll period immediately, preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in the,Direction.DIRECTION OF ELECTIONBy virtue of and pursuant' to the power vested 'in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules, and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with George GortonMachine Company, Racine, Wisconsin, an election by secret ballotshall be conducted as early as -possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV above who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll periods because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election to determine whether or not they desire to berepresented by International Association of Machinists, Lodge 437,affiliated with the American Federation of Labor,,for the purposesof collective bargaining.